Mr. Presiding Justice Brown delivered the opinion of the court. There is no difficulty about the law in this case. The question at issue between the parties is one of fact. The questions of fact which were before the jury are sufficiently indicated in the prefixed statement. We think the jury had evidence before it tending to prove that the plaintiff was at the time of the accident an employe of a tenant of the defendant; that he was then in the exercise of his regular line of employment and required by the convenient transaction of his business to use the stairs in question; that there was ice or frozen glaze on the stairs; that he might not have seen the same although in the exercise of due care, and as a matter of fact did not see it; that this ice and consequent slippery condition of the stairs were the result of the flow of water from a broken pipe leading to the toilet room on the second floor, which pipe the defendant had undertaken to repair, but had neglected to put into a safe condition promptly; that the stairs in question were the common approach to the upper stories for both the plaintiff’s employer and the persons doing business for and with him and for other tenants higher up. Portions of the testimony furnishing this evidence were seriously controverted, but the proper finding of fact largely depended on the credibility of witnesses contradicting each other, and we cannot substitute ourselves for a jury in passing upon that credibility. Assuming the facts proven which the plaintiff’s evidence tended to prove, the law seems clear. The hallway and stairs used as a common entrance and approach to premises occupied by various tenants, it is, in the absence of agreement to the contrary at least, the duty of the common landlord to maintain in properly safe condition, and he is liable to his tenants and persons having business with them if injury results to them from a neglect of that duty. Helbig v. Slaughter, 95 Ill. App. 623; Shearman & Redfield on Negligence, sec. 56; as quoted by Judge Wall in Reichenbacher v. Panmeyer in 8 Ill. App. 217. Especially must this proposition he true if the unsafe condition is the result of the neglect of the landlord properly or promptly to repair some defect in his premises which he has undertaken so to repair. There is no merit in the point made by plaintiff in error of a variance betwen the statement of claim and the plaintiff’s proof, nor in those concerning the instructions, the admission of testimony and the size of the verdict. The judgment of the Municipal Court is affirmed. Affirmed.